Name: Commission Regulation (EC) No 1096/94 of 11 May 1994 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and Council Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: processed agricultural produce;  animal product;  agricultural policy;  tariff policy
 Date Published: nan

 12. 5. 94 Official Journal of the European Communities No L 121 /9 COMMISSION REGULATION (EC) No 1096/94 of 11 May 1994 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and Council Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat market in sheepmeat and goatmeat Q, as last amended by Regulation (EC) No 233/94 (8); Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as amended by Regulation (EEC) No 3209/89 (2), and in particular Article 2 (2) thereof, Whereas Commission Regulation (EEC) No 2505/92 (3), amending Annexes I and II to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4) has reclassified fats falling within CN codes 1502 00 91 and 1 502 00 99, which fall under the common organization of the markets in beef and veal and in sheepmeat and goat ­ meat respectively ; whereas as a result it is necessary to adjust Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EC) No 3661 /93 (6), and Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the Article 1 1 . In Article 1 ( 1 ) (b) of Regulation (EEC) No 805/68, the CN code ' 1502 00 91 ' is replaced by 'ex 1502 00 90'. 2. In Article 1 (b) of Regulation (EEC) No 3013/89, the CN code '1502 00 99' is replaced by 'ex 1502 00 90'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1994. For the Commission Rene STEICHEN Member of the Commission [') OJ No L 34, 9 . 2. 1979, p. 2. [2) OJ No L 312, 27. 10 . 1989, p. 5. [3) OJ No L 267, 14. 9 . 1992, p. 1 . [4) OJ No L 256, 7. 9 . 1987, p. 1 . Is) OJ No L 148, 28 . 6. 1968, p. 24. $ OJ No L 328, 29. 12. 1993, p. 7. f) OJ No L 289, 7. 10 . 1989, p. 1 .o OJ No L 30, 3 . 2. 1994, p. 9.